Citation Nr: 1529279	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, including as due to in-service herbicide exposure.  

2.  Entitlement to service connection for residuals of a right hip fracture.  

3.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected degenerative arthritis of the right knee.  

4.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee, to include whether a separate compensable rating is warranted for limitation of extension and/or instability of the left knee.  

5.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left hip arthritis on the basis of limitation of flexion.  

6.  Entitlement to an initial compensable disability rating for the serviced-connected left hip arthritis on the basis of limitation of extension and or other impairment of the left hip.  

7.  Entitlement to a disability rating in excess of 50 percent for the service-connected bilateral macular degeneration.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran requested a hearing before the Board when he submitted his substantive appeal in June 2011.  The Veteran's representative submitted a statement in August 2011 and indicated that the Veteran no longer desired to testify at a hearing before the Board.  38 C.F.R. § 20.704(e).  

In an April 2013 decision, the Board denied the Veteran's claim for Parkinson's disease.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion in June 2014 requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a June 2014 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In an October 2014 decision, the Board again denied the Veteran's claim for Parkinson's disease.  The Veteran appealed the decision to the Court.  While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion in April 2015 requesting that the Court vacate the Board's October 2014 decision and remand the case to the Board for further development and readjudication.  In an April 2015 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

The issue(s) of service connection for a right hip fracture and whether higher initial disability ratings are warranted for the service-connected degenerative arthritis of the right knee; limitation of flexion and limitation of extension of the left hip; and whether increased ratings are warranted for service-connected macular degeneration of both eyes, and arthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran served near the perimeter of Ubon Royal Thai Air Force Base (RTAFB) in Thailand during the Vietnam era.  

2.  It is at least as likely as not that the Veteran was exposed to a herbicide agent during active service during the Vietnam era.  

3.  The Veteran has a current diagnosis of Parkinson's disease.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, Parkinson's disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he was exposed to herbicides while serving in Thailand during the Vietnam era.  Specifically, he asserts that he served at Ubon RTAFB for one year, and that his duties in the field of transportation required him to travel throughout the base, to include near and on the perimeter.  He therefore asserts that service connection is warranted for Parkinson's disease on a presumptive basis as due to in-service herbicide exposure.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It does not include service in Thailand.  

That notwithstanding, VA's Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force bases anytime between February 28, 1961, and May 7, 1975.  The listed Thai military facilities include the Ubon RTAFB.  If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

A review of the Veteran's service personnel records reveals that he served as a vehicle dispatcher at Ubon RTAFB from July 1966 to July 1967.  The Veteran has never suggested, and the record does not show, that the Veteran served in the Republic of Vietnam.

VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), directs that if the veteran did not serve at one of the specified Royal Thai Air Force Bases as an Air Force security policeman, a security patrol dog handler, member of the security police squadron or otherwise near the air base perimeter, then a copy of the Compensation Service's "Memorandum for the Record" should be placed in the claims folder.  The Veteran should then be asked for the approximate dates, location and nature of alleged exposure.  If the Veteran provides sufficient information to permit a search by the U.S. Army and Joint Services Records Research Center for verification of exposure to herbicides, then such a request should be sent.  Id. 
The RO made an initial finding that the Veteran's duties in Thailand were not consistent with those that would put him on or near the perimeter of the base.  As such, they requested information from JSRRC.  The JSRRC Coordinator replied in June 2011 and September 2011 that there was a lack of information required to verify service in the Republic of Vietnam, or exposure to Agent Orange during military service.  This memorandum notes that the RO sent the Veteran a letter asking him for information on how his military duties exposed him to herbicides; and, the Veteran's response was that his unit was stationed for one year at UBON Air Force Base 37 miles from Cambodia.  

While the Veteran' s claim was pending appellate review, the RO conducted a "Nehmer" review because Parkinson's Disease had recently been added to the list of diseases which are presumed due to exposure to herbicide agents.  In a July 2011 letter to the Veteran, the RO once again requested a response as to how his duties exposed him to herbicides.  The Veteran did not respond to that request.  Additional personnel records were obtained, and a September 2011 memorandum from the JSRRC noted once again indicated that there was a lack of information required to concede in-service herbicide exposure.  In a September 2011 rating decision, the RO indicated that a systemic review of the Veteran's claims folder had been conducted in accordance with Nehmer v. U.S. Department of Veterans Affairs, which requires the payment of retroactive benefits to certain Nehmer class members.  The RO explained that the Veteran's case was identified as a potential Nehmer-class case because of the addition of Parkinson's disease to the list of diseases presumptively associated with exposure to certain herbicide agents.  Despite the additional review, the result was the same.  The Veteran did not have service in Vietnam during the Vietnam era, and there was insufficient evidence to find that he was otherwise exposed during service in Thailand.  

As noted above, the Veteran's entire personnel file was obtained and associated with the claims file.  A review of these records did not provide any evidence showing that the Veteran had any duty assignments other than that of vehicle dispatcher during service in Thailand.  The performance evaluation reports covering his service in Thailand do not reference any duties that would have placed him near the air base perimeter.  
Thus, this case turns on whether there is credible supporting evidence that the Veteran was exposed to herbicides at Ubon Air Force Base.  The Veteran's attorney noted the Veteran's allegations regarding exposure to Agent Orange in a statement signed by the Veteran in July 2014.  In that type-written report, the Veteran describes his duties while stationed at Ubon, and his time spent near the base perimeter.  These assertions lack credibility because, significantly, the Veteran never provided that information when it was requested by the RO; and, moreover, the Veteran now has dementia which has resulted in significant cognitive impairment.  

In November 2011, a psychiatric evaluation indicates that the Veteran's wife reported that the Veteran was not able to remember things, his memory was poor and he often repeated himself, and usually just sat in a chair and stared blankly.  Although the Veteran's remote memory was felt to be intact at that point, it is well-established that dementia is degenerative and therefore continues to worsen.  This is supported by a June 2013 VA Form 21-4138 requesting that the Veteran's spouse be appointed the Veteran's fiduciary because she had been handling the bill-paying and all financial matters for the past 5 years; and, a June 2013 rating decision proposing to find the Veteran incompetent.  A January 2014 rating decision found the Veteran not competent to handle disbursement of funds.  

The Veteran's statements prior to the March 2013 post-remand brief make no mention of spending time near the perimeter, despite the fact that the RO requested specific information regarding his exposure.  

Nevertheless, the Veteran and his wife provided an affidavit regarding the Veteran's service in Thailand.  While the Veteran's statements lack credibility due to his dementia, the Veteran's wife recalled information that the Veteran told her years earlier about his service in Thailand.  According to the record, the Veteran and his wife were married in 1952; thus, she was his spouse during his service in Thailand and since that time.  According to the Veteran's spouse, the Veteran spent a significant amount of time on or around the perimeter of the Ubon RTAFB between July 1966 and July 1967.  The affidavit notes the Veteran's time on the flight line and outside the mess hall, which were both relatively close to the perimeter.  The affidavit also notes that the Veteran frequently crossing the perimeter as part of his duties as a Vehicle Dispatcher; and frequently jogged around the perimeter.  

Although this information is hearsay, the Board can find no reason to doubt the competency or credibility of the Veteran's spouse, who was married to the Veteran at the time of his Thailand service.  Likewise, the Board finds no reason to diminish the probative value of the spouse's lay statements simply because she is relaying the information second-hand.  

In short, the positive evidence, which is limited to the unsupported contentions of the Veteran and his spouse that he was exposed to herbicides in Thailand; and, at the very least, spent a significant time on or near the base perimeter is equally weighed against the evidence suggesting that the Veteran was not exposed to herbicides in service.  

Given the Veteran's documented Air Force duties between July 1966 and July 1967, which included crossing the base perimeter, as well as his lay statements of a significant time spent on or near the base perimeter as reported by the Veteran's spouse, the Board finds that the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides during service in Thailand.  The Board must therefore resolve all doubt in the Veteran's favor and find that he was as likely as not exposed to herbicides at the Ubon RTAFB between July 1966 and July 1967.  

The current record shows a diagnosis of Parkinson's disease.  See, e.g., private treatment records from 2008 and 2009 from Advanced Neuroscience Clinic.  Parkinson's disease is one of the enumerated diseases under 38 C.F.R. § 3.309(e) that is presumed to be due to exposure to herbicides.  

As it is at least as likely as not that the Veteran was exposed to herbicides while stationed at Ubon RTAFB, Thailand and subsequently developed Parkinson's disease following service separation, the Board concludes that service connection for Parkinson's disease is presumed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for Parkinson's disease is granted.  


REMAND

In an April 2014 rating decision, the RO:  (1) granted service connection for degenerative arthritis of the right knee with an initial evaluation of 10 percent assigned effective from June 18, 2013; (2) granted service connection for limitation of flexion of the left hip with osteoarthritis and assigned an initial 10 percent rating effective from June 18, 2013; (3) granted service connection for limitation of extension of the left hip and assigned a noncompensable evaluation effective from June 18, 2013; (4) awarded a separate grant of service connection for "impairment of the left hip" and assigned a noncompensable rating.  In addition, the RO increased the previously assigned 10 percent disabling rating for the service-connected bilateral macular degeneration to 50 percent, effective from June 18, 2013; and confirmed and continued the previously assigned 10 percent rating for the service-connected degenerative arthritis of the left knee, finding that a separate compensable rating for left knee extension was not warranted and a separate grant of service connection for left knee instability was likewise not warranted.  Finally, the RO confirmed and continued the previously assigned noncompensable rating assigned for the Veteran's service-connected bilateral hearing loss.  

In a July 2014 rating decision, the RO reopened, but denied, the Veteran's previously denied claim of service connection for a right hip fracture, claimed as secondary to his service-connected left knee arthritis.  

In October 2014, the RO received the Veteran's Notice of Disagreement (NOD) with the July 2014 rating decision.  

In February 2015, the RO received the Veteran's NOD with the April 2014 rating decision.  The February 2015 NOD specifically disagreed with the ratings assigned for the degenerative arthritis right knee; limitation of flexion left hip; limitation of extension left hip; impairment left hip; macular degeneration; degenerative arthritis left knee; limited extension left knee, and the denial of a separate rating for left knee instability.  

The RO has not yet issued a Statement of the Case as to the issues listed above.  Although it is likely that this has not been accomplished due to the instant appeal before the Board, the Board must nonetheless remand the issues so that the RO may do so now in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  See Manlincon v. West 12 Vet. App. 238 (1999).

In addition to the disagreement with the above noted issues, the Veteran seeks a TDIU.  See February 2015 NOD.  The TDIU claim is part of the increased rating claims.  It does not appear that the RO has addressed this matter.  The Court clarified that a TDIU claim is part of the Veteran's increased rating claim, and therefore the proper remedy here is for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the AOJ for proper development and adjudication.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Moreover, the TDIU claim is inextricably intertwined with the increased rating claims as the outcome of the increased rating claims may have an impact on the outcome of the TDIU claim.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Provide the Veteran with a Statement of the Case as to the issues of:  (1) service connection for residuals of a right hip fracture; (2) entitlement to an initial disability rating in excess of 10 percent for the service-connected degenerative arthritis of the right knee; (3) entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee, to include whether a separate compensable rating is warranted for limitation of extension and/or instability of the left knee; (4) entitlement to an initial disability rating in excess of 10 percent for the service-connected left hip arthritis on the basis of limitation of flexion; (5) entitlement to an initial compensable disability rating for the service-connected left hip arthritis on the basis of limitation of extension and or other impairment of the left hip;(6) entitlement to a disability rating in excess of 50 percent for the service-connected bilateral macular degeneration,  in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

2.  Send the Veteran a TDIU claim form and a duty-to-assist letter notifying the Veteran as to how to substantiate a TDIU claim pursuant to 38 C.F.R. § 3.159.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


